96 F.3d 1440
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gregory TATES, a/k/a Chilly, Defendant-Appellant.
No. 95-5628.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1996.Decided Sept. 12, 1996.

James K. Bredar, Federal Public Defender, Beth M. Farber, Assistant Federal Public Defender, Greenbelt, Maryland, for Appellant.  Lynne A. Battaglia, United States Attorney, Joseph L. Evans, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Gregory Tates pled guilty to bank robbery, 18 U.S.C.A. § 2113(a) (West Supp.1996), armed bank robbery, 18 U.S.C.A. § 2113(d) (West Supp.1996), and use of a firearm during a crime of violence, 18 U.S.C.A. § 924(c) (West Supp.1996).  He appeals his 270-month sentence, arguing that the district court erred in finding that he was a career offender.  United States Sentencing Commission, Guidelines Manual § 4B1.1 (Nov.1994).  We affirm.


2
Tates had committed two prior bank robberies, one on December 8, 1980, and one on April 6, 1981.  He was sentenced for both offenses at the same time and received concurrent sentences.  Because there was no formal order of consolidation, the district court treated these cases as unrelated and counted them separately.  See USSG § 4A1.2(a)(2), comment.  (n. 3).  In doing so, the court followed our decision in  United States v. Allen, 50 F.3d 294 (4th Cir.), cert. denied, --- U.S. ---, 63 U.S.L.W. 3907 (U.S. June 26, 1995) (No. 94-9414).  Allen holds that, absent a formal order of consolidation, factually unrelated cases which are sentenced together are not related cases under the sentencing guidelines.  Under Allen, Tates was properly sentenced as a career offender.


3
Tates contends on appeal the Allen was wrongly decided and urges us to reconsider its holding.  Even if we were inclined to do so, a panel cannot overrule the decision of a prior panel in this circuit.   Brubaker v. City of Richmond, 943 F.2d 1363, 1381-82 (4th Cir.1991).  We therefore affirm the sentence.  The government's motion to submit the case on the briefs is granted because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.